Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces 1st Quarter Results 2008 (TSX: AVN.UN, NYSE: AAV) CALGARY, May 14 /CNW/ - Advantage Energy Income Fund ("Advantage" or the "Fund") is pleased to announce its unaudited operating and financial results for the first quarter ended March 31, 2008. << Three months Three months ended ended March 31, March 31, Financial and Operating Highlights 2008 2007 Financial ($000, except as otherwise indicated) Revenue before royalties(1) $ 188,505 $ 135,502 per Trust Unit(2) $ 1.37 $ 1.25 per boe $ 62.52 $ 51.90 Funds from operations $ 94,618 $ 65,645 per Trust Unit(3) $ 0.68 $ 0.59 per boe $ 31.37 $ 25.14 Distributions declared $ 50,021 $ 50,206 per Trust Unit(3) $ 0.36 $ 0.45 Expenditures on property and equipment $ 66,903 $ 49,696 Working capital deficit(4) $ 35,375 $ 31,896 Bank indebtedness $ 563,500 $ 354,443 Convertible debentures (face value) $ 224,587 $ 180,730 Trust Units outstanding at end of period (000) 139,273 115,050 Basic weighted average Trust Units (000) 137,599 108,332 Operating Daily Production Natural gas (mcf/d) 125,113 114,324 Crude oil and NGLs (bbls/d) 12,281 9,958 Total boe/d (at) 6:1 33,133 29,012 Average prices (including hedging) Natural gas ($/mcf) $ 8.23 $ 8.06 Crude oil and NGLs ($/bbl) $ 84.83 $ 58.64 (1) includes realized derivative gains and losses (2) based on basic weighted average Trust Units outstanding (3) based on Trust Units outstanding at each distribution record date (4) working capital deficit excludes derivative assets and liabilities MESSAGE TO UNITHOLDERS Record Funds from Operations and Payout Ratio: - A record level of funds from operations during the first quarter 2008 resulted in a payout ratio of 53% which is the lowest in the history of Advantage and reinforces our strategy to finance our capital program out of cash flow. Funds from operations for the first quarter of 2008 increased 44% to $94.6 million and 15% to $0.68 per Trust Unit compared to $65.6 million or $0.59 per Trust Unit for the same period of 2007. - The Fund declared three distributions during the quarter totaling $0.36 per Trust Unit. Since inception, the Fund has distributed $929.8 million or $16.62 per Trust Unit. - Production volumes in the first quarter of 2008 increased 14% to 33,133 boe/d compared to 29,012 boe/d in the first quarter of 2007. First quarter 2008 production volumes were impacted by extreme cold weather (as low as -50 degrees Celsius) during late January and early February. Operating costs for the first quarter were also impacted due to one-time frozen equipment and well repairs. - Natural gas production for the first quarter of 2008 increased 9% to 125.1 mmcf/d, compared to 114.3 mmcf/d reported in the first quarter of 2007. Crude oil and natural gas liquids production increased 23% to average 12,281 bbls/d compared to 9,958 bbls/d in the first quarter of 2007. Highly Successful First Quarter 2008 Drilling Program Confirms Pool Extensions & Adds Significant Productivity: - The Q1 2008 drilling program was highly successful and surpassed internal expectations. New natural gas and oil pool extensions were confirmed and at quarter end approximately 3,000 boe/d of behind pipe productivity remains to be brought on-stream. The behind pipe volumes will be brought on through the second quarter and over the balance of 2008 to offset declines. - Capital spending for the quarter was on-track at $66.9 million net and included the drilling of 53 gross (38 net) wells at 98% success rate. - At Martin Creek in Northeast British Columbia, a ten well drilling program was completed and confirmed extensions of the natural gas pool boundaries by 4 to 5 miles in several directions in this high potential property. In addition, a new productive horizon was tested in several wellbores which confirmed a larger areal extent and commercial production rates. Martin Creek will provide many years of future drilling potential. - At Nevis in Central Alberta, four successful horizontal light oil wells were drilled as part of the continued development of our large Wabamum pool. With respect to coal bed methane development in the Horseshoe Canyon formation, sixteen successful wells were drilled prior to the end of the first quarter on lands acquired from Sound Energy Trust. The wells have excellent initial productivities ranging from 125 mcf/d to 250 mcf/d. Drilling will resume after spring break-up and several phases of future drilling potential for both light oil and natural gas have been identified. - At Glacier in Northwest Alberta, five vertical delineation wells were drilled into the Montney formation and results are on-track with our expectations. A horizontal well development program and additional vertical delineation wells are being planned for the balance of 2008. Advantage's extensive 83 section land block is located directly adjacent to the Swan Lake and Tupper pool projects where significant drilling and infrastructure development is ongoing. - At Willesden Green in Central Alberta, a new light oil pool was discovered and continued exploitation of natural gas in this area is yielding successful results and provides future follow-up drilling locations. - With continued drilling success and a highly attractive suite of assets, Advantage has over 5 years of conventional drilling inventory and is well positioned to additionally capitalize on the significant natural gas resource play in the Montney formation at our Glacier and Stoddart properties. Looking Forward - Improving Commodity Prices could generate Surplus Cash Flow - With recent improvements in the natural gas pricing outlook and including our commodity risk management positions for 2008, we anticipate generating cash flow in excess of our capital budget and current distribution requirements. Surplus cash flow provides security to our current distribution level and affords us flexibility to increase our highly efficient capital program, capitalize on acquisition opportunities or to reduce debt. - We are reiterating our 2008 annual guidance with capital expenditures of $125 to $145 million and production of 32,000 to 34,000 boe/d with a 62% weighting to natural gas. Royalty rates are estimated to range between 17 to 19%. Operating costs are forecasted to be $12.50 to $13.30 per boe. - Production during the second and third quarters will be impacted by several large third party facilities outages required for maintenance turnarounds which are common each year in western Canada. The large number of third party facilities turnarounds currently scheduled in the second quarter is anticipated to reduce production below first quarter levels. - Advantage's intention is to continue to be a cash distributing entity after 2010. We will continue to closely monitor industry dynamics and are considering a number of alternative structures in order to maximize after-tax value for Unitholders. Advantage's significant tax pools of $1.7 billion afford us flexibility to evaluate many options in this regard. >> MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of May 14, 2008, provides a detailed explanation of the financial and operating results of Advantage Energy Income Fund ("Advantage", the "Fund", "us", "we" or "our") for the three months ended March 31, 2008 and should be read in conjunction with the consolidated financial statements contained within this interim report and the audited financial statements and MD&A for the year ended December 31, 2007. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Non-GAAP Measures The Fund discloses several financial measures in the MD&A that do not have any standardized meaning prescribed under GAAP. These financial measures include funds from operations, funds from operations per Trust Unit and cash netbacks. Management believes that these financial measures are useful supplemental information to analyze operating performance, leverage and provide an indication of the results generated by the Fund's principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage's method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Funds from operations per Trust Unit is based on the number of Trust Units outstanding at each distribution record date. Cash netbacks are dependent on the determination of funds from operations and include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. Funds from operations reconciled to cash provided by operating activities is as follows: << Three months ended March 31 ($000) 2008 2007 % change Cash provided by operating activities $ 81,593 $ 50,520 62% Expenditures on asset retirement 4,965 4,009 24% Changes in non-cash working capital 8,060 11,116 (27)% Funds from operations $ 94,618 $ 65,645 44% >> Forward-Looking Information The information in this report contains certain forward-looking statements. These statements relate to future events or our future performance. All statements other than statements of historical fact may be forward-looking statements. Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe", "would" and similar expressions. These statements involve substantial known and unknown risks and uncertainties, certain of which are beyond Advantage's control, including: the impact of general economic conditions; industry conditions; changes in laws and regulations including the adoption of new environmental laws and regulations and changes in how they are interpreted and enforced; fluctuations in commodity prices and foreign exchange and interest rates; stock market volatility and market valuations; volatility in market prices for oil and natural gas; liabilities inherent in oil and natural gas operations; uncertainties associated with estimating oil and natural gas reserves; competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; incorrect assessments of the value of acquisitions; changes in income tax laws or changes in tax laws, royalty regimes and incentive programs relating to the oil and gas industry and income trusts; geological, technical, drilling and processing problems and other difficulties in producing petroleum reserves; obtaining required approvals of regulatory authorities and other risk factors set forth in Advantage's Annual Information Form which is available at www.advantageincome.com and www.sedar.com. Advantage's actual results, performance or achievement could differ materially from those expressed in, or implied by, such forward-looking statements and, accordingly, no assurances can be given that any of the events anticipated by the forward-looking statements will transpire or occur or, if any of them do, what benefits that Advantage will derive from them. Except as required by law, Advantage undertakes no obligation to publicly update or revise any forward-looking statements. << Overview Three months ended March 31 2008 2007 % change Cash provided by operating activities ($000) $ 81,593 $ 50,250 62% Funds from operations ($000) $ 94,618 $ 65,645 44% per Trust Unit(1) $ 0.68 $ 0.59 15% (1) Based on Trust Units outstanding at each distribution record date. >> Cash provided by operating activities increased 62%, funds from operations increased 44%, and funds from operations per Trust Unit increased 15% for the three months ended March 31, 2008, as compared to the same period of 2007. Cash provided by operating activities and funds from operations were impacted by significantly increased revenues due to higher commodity prices and additional production from the acquisition of Sound Energy Trust ("Sound"), which closed on September 5, 2007. The financial and operating results from the acquired Sound properties are included in the three month period ended March 31, 2008, but are not included in the corresponding 2007 period. Funds from operations per Trust Unit increased for the three months ended March 31, 2008 compared to 2007 mainly due to higher commodity prices relative to the increased weighted average Trust Units outstanding. When compared to the fourth quarter of 2007, funds from operations increased 17% due to stronger commodity prices, offset by a modest decrease in production.
